
	
		I
		112th CONGRESS
		2d Session
		H. R. 5982
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2012
			Mr. Shuler introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that the value of certain historic property shall be determined using an income
		  approach in determining the taxable estate of a decedent.
	
	
		1.Estate tax valuation of
			 certain historic property
			(a)In
			 generalPart III of subchapter A of chapter 11 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 2032A the following
			 new section:
				
					2032B.Valuation of
				certain historic property
						(a)Value based on
				net earnings of historic propertyIf—
							(1)the decedent was
				(at the time of his death) a citizen or resident of the United States,
				and
							(2)the executor
				executes an agreement which meets the requirements of subsection (c),
							then, for
				the purposes of this chapter, the value of qualified historic property shall be
				based on the net earnings (as defined in subsection (b)(3)) derived from such
				property.(b)Definitions and
				special rulesFor purposes of this section—
							(1)Qualified
				historic propertyThe term qualified historic
				property means—
								(A)any building (and
				its structural components)—
									(i)which is
				designated as a National Historic Landmark under section 101 of the National
				Historic Preservation Act at the time of the decedent's death and for a
				continuous period of at least 25 years prior to the decedent's death,
				and
									(ii)which was
				originally used for residential or farming purposes,
									(B)any other real
				property to the extent reasonably necessary for ingress, egress, public
				enjoyment, and visitation of the property described in subparagraph (A) (but
				not including any real property used primarily for the sale, production, or
				manufacturing of products or for lodging purposes), and
								(C)personal property
				included within, or associated with, property described in subparagraph (A) or
				(B) if such personal property—
									(i)is
				held by the decedent holding such building,
									(ii)has been so
				included within, or associated with, such property so described throughout the
				25-year period ending on the date of the decedent’s death, and
									(iii)is covered by
				the agreement referred to in subsection (a)(2) which covers such
				building,
									owned by
				the decedent throughout the 25-year period ending on the date of the decedent’s
				death.(2)Treatment of
				historic property held by a corporationIn the case of a
				corporation all of the stock in which was held on the date of the decedent’s
				death by the decedent or members of the decedent’s family (as defined in
				section 2032A(e)(2))—
								(A)stock in such
				corporation shall be treated for purposes of this section as qualified historic
				property to the extent that the value of such stock is attributable to
				qualified historic property held by such corporation, but
								(B)the requirements
				of subsection (c) shall be met only if each member of the decedent’s family
				holding such stock on such date signs the agreement referred to in subsection
				(a)(2).
								(3)Net
				earningsThe term net earnings means income derived
				from qualified historic property (determined without regard to any interest,
				depreciation, or tax expense) times 7.
							(4)Determination of
				time periodsIn determining the period for which the decedent has
				held any property or stock, there shall be included the period for which such
				property or stock was held by members of the decedent's family (as defined in
				section 2032A(e)(2)).
							(c)Requirements for
				agreement
							(1)In
				generalFor purposes of subsection (a)(2), an agreement meets the
				requirements of this subsection if—
								(A)such agreement is
				a written agreement signed by each person in being who has an interest (whether
				or not in possession) in the building described in subsection (b)(1)(A),
								(B)such agreement
				provides that the only activities carried on at such building are activities
				which are substantially related (aside from the need for income or funds or the
				use made of the profits derived) to—
									(i)the public
				visitation of such building and the property described in subsection (b)(1)(B)
				with respect to such property, and
									(ii)the maintenance
				and preservation of such building and property for such public visitation,
				and
									(C)such agreement
				provides that such building will be open to the public for a period of at least
				25 years beginning on the date on which the return of the tax imposed by this
				chapter is filed.
								(2)Open to the
				publicFor the purposes of paragraph (1)(C)—
								(A)a property shall
				be treated as being open to the public for any year if—
									(i)a
				substantial portion of the property is open for public visitation for at least
				8 hours per day and 6 days per week during at least any 40 weeks of such
				year,
									(ii)the executor
				notifies the State historic agency that the property is open and available for
				public visitation,
									(iii)public access to
				the property is achievable without undue and deliberate difficulty or cost
				purposely intended to discourage the visitation of the property,
									(iv)1
				or more of the signatories to the agreement or professional or trained
				volunteer staff representing such signatories are available to facilitate the
				visitation of the property through at least 2 methods and practices common to
				the tourism industry, including telephone, website, mailing address, or ticket
				booth, and
									(v)there is an
				ongoing effort to ensure the general public is aware that the property is
				available for visitation, and
									(B)the 25-year period
				referred to in such paragraph shall be suspended during reasonable periods of
				renovation.
								Communication under subparagraph
				(A)(v) shall not necessarily require expenditure of monies for advertising, but
				should include periodic contact with groups such as State and local historic
				agencies and tourism boards.(d)Tax treatment of
				dispositions and failure To comply with agreement
							(1)Imposition of
				additional estate taxIf, during the 25-year period referred to
				in subsection (c)(1)(C)—
								(A)any person signing
				the written agreement referred to in subsection (a)(2) disposes of any interest
				in the building subject to such agreement, or
								(B)there is a
				violation of any provision of such agreement (as determined under regulations
				prescribed by the Secretary),
								then there
				is hereby imposed an additional estate tax.(2)Exception for
				certain transferees who agree to be bound by agreementNo tax
				shall be imposed under paragraph (1) by reason of any disposition if the person
				acquiring such interest—
								(A)is a qualified
				organization (as defined in section 170(b)(1)(A)) or is a member of the family
				(as defined in section 2032A(e)(2)) of the person disposing of such interest,
				and
								(B)agrees to be bound
				by the agreement referred to in subsection (a)(2) and to be liable for any tax
				under this subsection in the same manner as the person disposing of such
				interest.
								(3)Amount of
				additional taxThe amount of the additional tax imposed by
				paragraph (1) with respect to any property shall be an amount equal to the
				excess of—
								(A)what would (but
				for subsection (a)) have been the tax imposed by section 2001 (reduced by the
				credits allowable), over
								(B)the tax imposed by
				section 2001 (as so reduced).
								(4)Due
				dateThe additional tax imposed by this subsection shall be due
				and payable on the day which is 9 months after the date of the disposition or
				violation referred to in paragraph (1).
							(5)Liability for
				taxAny person signing the agreement referred to in subsection
				(a)(2) (other than the executor) shall be personally liable for the additional
				tax imposed by this subsection. If more than 1 person is liable under this
				subsection, all such persons shall be jointly and severally liable.
							(6)Certain other
				rules to applyRules similar to the rules of sections 1016(c),
				2013(f), and 2032A(f) shall apply for purposes of this
				subsection.
							.
			(b)Coordination
			 with gift taxSection 2512 of the Internal Revenue Code of 1986
			 is amended by redesignating subsection (c) as subsection (d) and by inserting
			 after subsection (b) the following new subsection:
				
					(c)For the purposes
				of this chapter, the value of qualified historic property (as defined in
				section 2032B(b)(1)) transferred for less than an adequate and full
				consideration shall be valued under section
				2032B.
					.
			(c)Technical
			 amendments
				(1)Subparagraph (A)
			 of section 2056A(b)(10) of the Internal Revenue Code of 1986 is amended by
			 inserting 2032B, after 2032A,.
				(2)The table of
			 sections for part III of subchapter A of chapter 11 of such Code is amended by
			 inserting after the item relating to section 2032A the following new
			 item:
					
						
							Sec. 2032B. Valuation of certain historic
				property.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to the estates of decedents dying after the date of the enactment of this Act.
			 Notwithstanding the preceding sentence, for the purposes of section 901 of the
			 Economic Growth and Tax Reconciliation Act of 2001, the amendments made by this
			 section shall be treated as being enacted before the date of the enactment of
			 such Act.
			
